Wonder International Education & Investment Group Corporation 8040 E. Morgan Trail, #18 Scottsdale, AZ 85258 480-966-2020 December 31, 2012 Ms. Kate Beukenkamp, Attorney-Advisor Securities and Exchange Commission Washington, DC Re:Wonder International Education & Investment Group Corporation (“Company”) Form 10-K for the Fiscal Year Ended December 31, 2011 Filed April 16, 2012 File No. 333-163635 Dear Ms. Beukenkamp: This letter responds to the Staff’s comment letter dated November 20, 2012 regarding the above referenced filing. For reference purposes, each numbered responses below responds to the corresponding comment in your comment letter.In addition, once the comment process is completed, the Company intends to file an Amendment No. 1 to Form 10-K for the Fiscal Year Ended December 31, 2011 on EDGAR (“Amendment”). 1. Please see attached Organizational Structure which has been revised. 2. Please see the following disclosure which will included in the Business Information section of the Amendment: Government Regulation The Chinese government regulates the education services industry and the substance of Internet content. This section summarizes the principal Chinese regulations relating to our businesses. We operate our business in China under a legal framework that consists of the State Council, which is the highest executive authority of the Chinese central government, and several ministries and agencies under its authority, including the Ministry of Education, or MOE, the State Administration of Foreign Exchange, or SAFE, the Ministry of Information Industry, or MII, the State Administration for Industry and Commerce, or SAIC, the Ministry of Civil Affairs, or MCA, and their respective authorized local counterparts. We have been advised by our PRC counsel that, no consent, approval or license other than those already obtained by our Chinese subsidiaries and affiliates is required under any of the existing laws and regulations of China for our business and operations. Regulations on Operating Private Schools The principal regulations governing private education in China consist of theEducation Law of the People’s Republic of China,The People’s Republic of China (PRC) Law for Promoting Private Education (2003), and the Implementation Rules for the PRC Law for Promoting Private Education (2004). These regulations are summarized below. Education Law of the People’s Republic of China TheEducation Law of the People’s Republic of China, or theEducation Law, was enacted on March18, 1995. TheEducation Lawsets forth provisions relating to the fundamental education systems of China, including a system of pre-school education, primary education, secondary education and higher education, a system of nine-year compulsory education and a system of education certificates. TheEducation Lawrequires the government to formulate plans for the development of education and the establishment and operation of schools and other education institutions. In principle, enterprises, social organizations and individuals are encouraged to operate schools and other types of educational organizations in accordance with Chinese laws and regulations. Nevertheless, no school or any other accredited educational institution may be established for profit-making purposes. However, private schools may be operated for “reasonable returns,” as described in more detail below. The PRC Law for Promoting Private Education (2003)and The Implementation Rules for the PRC Law for Promoting Private Education (2004) TheLaw for Promoting Private Education (2003)became effective on September1, 2003, and its implementing regulations,The Implementation Rules for the Law for Promoting Private Education (2004),became effective on April1, 2004. Under these regulations, “private schools” are defined as schools established by individuals or private social organizations using private funds. Private schools providing degree education, pre-school education, education for self-study aid and other academic education are subject to approval by the education authorities, while private schools engaging in occupational qualification training and occupational skill training are subject to approvals from the authorities in charge of labor and social welfare. An approved private school will be granted an operating permit, and it must be registered with the MCA or its local counterpart as a privately run non-enterprise legal person. The operation of private schools is highly regulated. For example, the types and amounts of fees charged by private schools offering certifications must be approved by the relevant governmental authority and be publicly disclosed, and the types and amounts of fees charged by private schools that do not offer certifications need only be filed with the relevant governmental authority and be publicly disclosed. Private education is treated as a public welfare undertaking under the regulations. Nonetheless, investors in a private school may elect to require “reasonable returns” from the schools. Under the regulations, an election to establish a private school as one requiring reasonable returns must be made in the articles of association of the school. For schools that have made this election, the amount of reasonable return that can be distributed to investors each year is determined based on a percentage of the school’s “operating surplus,” which is equal to the school’s annual net income less the aggregate amount of donations received, government subsidies, if any, the amount required to be reserved for the school’s development fund and other expenses as required by the regulations. This percentage is determined by the school’s board of directors, taking into consideration the following factors: (i)the school’s tuition and other fees, (ii)the ratio of the school’s expenses used for educational activities and improving the educational conditions to the total fees collected; and (iii)the school’s admission standards and educational quality. Information relating to these factors must be publicly disclosed before the school’s board determines the percentage of the school’s annual net balance that can be distributed as reasonable returns. This disclosed information and the decision to distribute reasonable returns must also be filed with the approval authorities within 15 days from the decision made by the board. However, none of the current Chinese laws and regulations provides a formula or other guidelines for determining “reasonable returns.” In addition, none of the current Chinese laws and regulations sets forth different requirements or restrictions on a private school’s ability to operate its education business based on such school’s status as a school that requires reasonable returns or a school that has not made this election. At the end of each fiscal year, private schools are required to allocate a certain amount to their development fund for the construction and maintenance of the school and the procurement and upgrade of educational equipment. For private schools that require reasonable returns, this amount must be no less than 25% of the annual net income or the annual increase in the net assets of the school, while for other private schools, this amount must be no less than 25% of the annual increase in the net assets of the school, if any. Private schools that have not elected to require reasonable returns are entitled to the same preferential tax treatment as public schools. The regulations require that preferential tax treatment policies applicable to private schools requiring reasonable returns to be formulated by the finance authority, taxation authority and other authorities under the State Council, but to date no such regulations have been promulgated by the relevant authorities. 3.The Company’s disclosure in the Excellent Education Certification section of the Amendment will include the following: “Wonder was chosen by the PRC Government as a “recommended institution” since we target rural village students for our vocational programs. As result, our business plan had coincided with the efforts of the government to extend education to the rural villages. The designation of “recommend institution” is significant because we use the “recommended institution” in our student marketing materials and, based on past results, we believes it assists us in recruiting new students. In addition, to a lesser extent, we believe the “recommended institution” designation helps with the placement of Wonder’s students into full time employment. 4. In the Amendment, we will remove any reference to financial incentives provided by the PRC government. 5. While we believe that we have employed 100% of our students once they have been certified, we believe that due to the sheer volume of students, the “almost all” statement is a more cautionary statement. We will use the “almost all” statement in the Amendment. On the average, almost all (close to 100%) of the students are placed within 30 days after graduation. 6. To clarify our prior response regarding this matter, Anhui Wonder is in the process of preparing the SAFE application process and expects to have it filed in January 2013. 7. The response will be included in the Amendment. 8.The Company has at times advanced funds and has received repayments from other companies that are considered related parties due to a relationship with our Chairman and principal owner,Mr. Chungui Xie.Mr. Xie is a principal owner of each of these companies.A summary of transactions with these companies during the year 2011 is presented in the following table.There was no interest paid or received because of these transactions during the year ended December 31, 2011. Beginning Balance Currency Ending Balance January 1,2011 Advances Repayments Fluctuations December 31, 2011 Wonder University ) Wonder Electronics Corp - ) - Ri Hai ) - Ya Wei - Davenport Environment Co - ) - Sen Hai ) - Wonder Advertisement Co ) - Hefei IT Service School ) - Science & Commerce Co - ) - Yu Jing - ) - Zhengzho IT Co - ) - Total ) The remaining balance of $1,040,750 was repaid during the first half of 2012. 9.There are two owners of Wonder University.The Company owns a 7% equity interest and Mr. Chungui Xie owns the other 93%.The cooperative relationship that was mentioned in previous comment 18 refers to occasional use by one of classroom space of the other, and cooperative discussions among faculty members of the two entities. The Company, with only a 7% equity interest in the university, does not have significant influence over it.We have accounted for the our equity interest in the university by the cost method.Since we own less than a 20% equity interest in the university, we have not used the equity method of accounting. ASC 323 covers investments and the application of the equity method for joint ventures and other non-controlled entities.Generally if an investor owns 20% to 50% of the equity investment in a company it is assumed that there is substantial influence over the operations of the entity and therefore the equity method should be applied.A less than 20% owner would use the cost method of accounting for the investment and a greater than 50% owner would consolidate the entity.There are, of course, cases in which an owner in the 20% to 50% range does not exert substantial influence and also cases where a less than twenty percent owner does exert substantial influence. Since China Wonder owns 7% of the equity of Wonder University, it is appropriate to determine whether it has significant influence over the university.Although Mr. Xie owns 93% of the equity interests of the university, the university has an independent Board of Directors.It offers a higher level of education than the Company to a much greater number of students and, while the entities are similar in their mission of providing education, they are quite independent of each other.China Wonder has almost no influence in the operations of the university.For that reason, the investment should be accounted for using the cost method (ASC 325-20-25-1.) Further consideration was given to the question of significant influence, applying the areas of influence indicated in ASC 323-10-15-6.These areas include representation on the boards of directors, participation in policy making processes, material intra-entity transactions, interchange of managerial personnel, technological dependency and extent of ownership.Our judgment under ASC 323-10-15-7 is that, despite the common ownership, the independent management processes and the separation of the companies in all operations precludes a conclusion of significant influence. 10.We determined the fair value of our equity in Wonder University by reference to an appraisal, which is attached to this response letter.The Company obtained a 7% equity interest in the university through negotiation.The Company had made advances to the university which totaled 7% of the total value of the university.It followed, therefore, that the Company would agree to accept a 7% equity interest in the university in return for canceling the university's debt obligation. 11. The board of directors of Wonder International (Wonder USA) was elected by its shareholders. As with virtually all corporations, the Company’s by-laws control the process of terminating, appointing and compensating directors. 12.The decisions of the operating companies are made by the management of the operating companies.The operating companies report to or are controlled by Anhui Wonder.Anhui Wonder reports to or is controlled by the WOFE, and the WOFE reports to or is controlled by Wonder International (Wonder USA).Given that key management positions (CEO and CFO) of Anhui Wonder, WOFE and USA Wonder are identical, there have not been any managerial conflicts.Furthermore, in addition to the common management referenced above, given Mr. Xie’s controlling ownership position in all of the various companies, no conflicts are anticipated. 13. The key officers ofAnhui Wonder, WOFE , Wonder International (Wonder USA) and the operating companies are set forth below: Anhui Wonder/WOFE and Wonder International (Wonder USA) Anhui Wonder, WOFE and Wonder International (Wonder USA): Xiang Wei (CEO)/ Wenming Xie (CFO)/Chungui Xie (Chairman). Operating Companies Zhejiang：Huafeng Yue（Ceo）/ Junqing Zhang（Cfo） Jiangsu：Tao Jiang（Ceo）/ Li Gao（Cfo） Henan：Bo Xu（Ceo）/ Gongtang Zhu（Cfo） Liaoning：Liangping Chen（Ceo）/ Jiabao Sun（Cfo） Anhui：Zhiqiang Wu（Ceo）/ Yongdong Wang（Cfo) Hubei ：De Wang（Ceo）/ Yongdong Wang（Cfo） Fujian ：Laisheng Ding（Ceo）/ Pengcheng Geng（Cfo） The officers of each operating company can be replaced by the vote of the board of directors of Anhui Wonder. Mr. Chungui Xie is the Chairman of the Board of Anhui Wonder, the WOFE and Wonder International (Wonder USA). 14. The board members are appointed, and can be removed or replaced, by Mr. Xie, the controllingshareholder of Anhui Wonder. 15. Any relationship between Mr. Xie and any other shareholder or directors have been previously disclosed in the Company’s filings. 16.Mr. Xie is the founder of the operating companies and we believe that he has been and continues to be highly instrumental in the purpose and design of the operating companies. Due to his ownership position, he can not be removed involuntarily from positions with the stated companies. 17. Mr. Xie does not deal directly with vendors. However, he has limited interaction with the operating companies management, employees and has limited interaction with government officials. While we believe that he has been and continues to be instrumental in the operations of the various companies, I also believe that a competent and skilled senior level management person with knowledge of this industry could fulfill his responsibilities. 18. I do not understand your question as Mr. Xie is the controlling shareholder of Wonder International (Wonder USA) and Anhui Wonder. There have not been any disagreements in the past. 19. The legal representative for each school's business license is set forth below. Legal Representative of the operating companies: Jiangsu Wonder School: Chungui Xie Fujian Wonder School: Chungui Xie Anhui Wonder Computer College: Chungui Xie Zhejiang Wonder School: Chungui Xie 19. The legal representative for each school's business license is set forth below. Legal Representative of the operating companies: Jiangsu Wonder School: Chungui Xie Fujian Wonder School: Chungui Xie Anhui Wonder Computer College: Chungui Xie Zhejiang Wonder School: Chungui Xie Liaoning Wonder School: Chungui Xie Henan Wonder School: Ruisheng Zhang Hubei Wonder School: Zheng Hu Henan Wonder School: Ruisheng Zhang Hubei Wonder School: Zheng Hu In addition, the operating companies have officers, who are its legal representatives. As stated above, the control over the operating companies ultimately rests with Mr. Xie, the controllingshareholderofAnhui Wonder as he has the power and authority to replace the board of directors of the operating companies, who in turn can replace the officers. 20.The fee has never been waived and it is not our intention to waive any such fees.We have allowed the schools to retain their earnings to finance expansion. 21. There are no restrictions on or impediments to the transfer of monies from the operating companies to the WFOE.Transfers from the WFOE to Wonder International are subject to the normal restrictions on transfers of funds outside of China.Government approval must be obtained for such transfers. Please see our disclosure in the Risk factor section page 31, Risk factor “Restrictions on currency exchange may limit our ability to utilize our revenues effectively and the ability of our PRC subsidiary to obtain financing.” 22.Summarized balance sheet information of the operating companies is attached.The financial performance and cash flows of the Company are aliened with those of the WFOE and the operating companies.The Company controls the operations of the operating companies and their cash flows through the WFOE, which effects control over those operations through the various agreements which are described in Note 1 to the financial statements.The financial position, financial performance, and cash flows of the Company are totally dependent on the results produced by the operating companies. 23.We will include in the Disclosure Controls and Procedures section the following language:our internal control over financial reporting was determined to be not effective because our financial statements as of December 31, 2010 and for the year then ended had to be restated.The restatement was necessary because it was discovered that income tax obligations accrued in previous years were not necessary.This discovery occurred during 2011 when for the first time the Company became aware of a ruling of the taxing authority that had been issued in a prior year.The chief financial officer of the Company has been assigned responsibility to monitor pronouncements and rulings that affect our tax obligations. In closing, the Company acknowledges that; (a). It is responsible for the adequacy and accuracy of the disclosure contained within its filings, (b). Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; (c). It may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federals securities laws. We trust that the above is responsive to the Staff’s comments and questions, but we remain available to answer any addition questions that the Staff may have.Please do not hesitate to contact our attorney Daniel H. Luciano at 908-832-5546, if you have any questions regarding this letter. We plan to file such amendments referenced above as promptly as possible following your concurrence of our positions. Sincerely, Mr. Xiang Wei Chief Executive Officer China Wonder Exchange Rate: Balance sheet summary by school For the year ended December 31, 2011 In RMB: SCHOOL LN HB JS ZJ FJ HN AH CHINA WONDER TOTAL ADJUSTMENTS RMB TOTAL USD TOTAL CURRENT ASSETS ) FIXED ASSETS - OTHER ASSETS - TOTAL ASSETS ) CURRENT LIABILITIES TOTAL LIABILITIES EQUITY ) TOTAL LIABILITIES AND EQUITY ) RMB USD TOTAL SCHOOL RETAINED EARNINGS BEGINNING NET INCOME TRANSFER TO CHINA WONDER ) - - RETAINED EARNINGS ENDING )
